Title: To Thomas Jefferson from Nathaniel Ingraham, with John Steele’s Note, 10 April 1802
From: Ingraham, Nathaniel
To: Jefferson, Thomas


            
              Rhode Island District &c. Bristol R.I.April 10th. 1802.
              The petition of Nathaniel Ingraham of Bristol in the District aforesaid, mariner,
              Respectfully sheweth,
              That at the February term of the District Court, for Rhode Island District, AD. 1801, an Action quitam was prosecuted against him by John West Leonard, who sued as well in behalf of the United States as of himself for the sum of  Dollars:—That said Action was continued from said term to the May term of said Court, and thence certified up to the Circuit Court, at their Novr. term AD. 1801, when a Verdict & Judgment were rendered against your Petitioner for the sum of Fourteen Thousand Dollars & costs of suit:—And that Execution hath been sued forth thereon, & your Petitioner committed by virtue of said Execution to Gaol, where he is now confined a Prisoner.
              Now your Petitioner would beg leave humbly to represent, that the vessel, of which he was master, and about which he was prosecuted was captured, carried into New Providence and there condemned together with all her Cargo:—That all the Property he had in the world, a small quantity of necessary household furniture and wearing apparel only excepted,—was lost in that condemnation:—That he is now poor, without any thing but the Labor of his hands to depend upon, advanced in life with a large and helpless family, besides a Parent bowed down with old age and sickness, to support:—And, that he must necessarily remain a Prisoner, without hope, the remnant of his days, dependent on charity for the necessaries of life, & afflicted with the cries of an afflicted family involved in equal distress, without the interposition of executive mercy.—Wherefore he humbly prays the Presidt. to take his unhappy case into his wise and humane consideration, and to remit the aforesaid Judgment in behalf of the United States, and to direct a discharge therefrom, or to extend such other relief as in the Executive wisdom & humanity may seem meet & proper, and he as in duty bound will ever pray, &c.
              Nathaniel Ingraham
            
              [Note by John Steele]
              I have no knowledge of the prosecution, except what may be collected from the petition. Before the Presidents decision, it wd. be well to obtain from the court or the Dist. Attn. a report on the case. By this report, if properly made, it will be easy to determine whether the Executive ought to interpose or not. The violations of the act to prohibit the slave trade have been very frequent in R Island, and the difficulty of convicting offenders greater than elsewhere.
              J. S.
            
          